Sedgwick, J. (concurring).
The proof shows that Howlan & Weary, for value, drew their bill of exchange on the defendants to the order of the plaintiff, and delivered it to the attorney of the plaintiff. Thereupon the plaintiff became the owner of the bill and entitled to its possession.
The attorney without authority indorsed the bill with the name of the plaintiff. The attorney then delivered it to third parties, and in time it was presented to the defendant for acceptance and payment. It may be true that the defendants had made no engagement or contract which bound them to the plaintiff to accept or pay it. Although not so bound, they were not authorized to use the plaintiff’s property for their own purposes. They paid the bill—it not being indorsed by the plaintiff, and used it, it must be concluded from the facts of the case, as a voucher to the drawers, that *344money had been paid by the defendants on their account. This was a conversion of the plaintiff’s property. This property was a bill, which was, before acceptance, an engagement by the drawers with the plaintiff, that the drawees would accept and pay the bill, and that, if they did not, he would pay it. The engagement was presumed and was proved to be of the value of the face of the bill.
That the defendants acted with entire honesty, there is no doubt, but they were bound, if they paid, to pay to no one but to the plaintiff or his order, and were bound not to take into their possession the plaintiff’s property in derogation of his title to it.
I therefore concur in the decision of the presiding judge.